DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 38-42, 44, 46, 48, 51, 52, and 58-65 are pending in the application, claims 41 and 52 are withdrawn from consideration.  Claims 1-37, 43, 45, 47, 49, 50, and 53-57 have been cancelled.  Claims 58-65 have been added.
Amendments to the claims 38, 39, 44, and 46, filed on 15 June 2021, have been entered in the above-identified application.

Election/Restrictions
Claims 38-40, 42, 44, 46, 48, 51, and 58-65 are allowable.  Claims 41 and 52, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on 20 July 2020, is hereby withdrawn and claims 41 and 52 hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter
Claims 38-42, 44, 46, 48, 51, 52, and 58-65 are allowed.
The following is an examiner’s statement of reasons for allowance:
With Regards to the references of record relied upon in the 35 U.S.C. §102(a)(1) rejections in the Office Action mailed 11 May 2021.
With regards to the closest prior art of record D'Eustachio et al. (US 3,510,392 A):  The indicated prior art, while providing for --an insulating core material--; does not provide any disclosure or teachings for a person to have made --the retaining mechanism be defined by ground particles of glass spheres that are adhered to the plurality of insulating glass spheres--.  (In the instant case, the allowable subject matter pertains to "the retaining mechanism being ground particles of glass spheres, said ground particles being adhered to the plurality of insulating glass spheres".)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of D'Eustachio with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified D'Eustachio in such a way as to meet the claimed invention.
With Regards to the references of record relied upon in the 35 U.S.C. §103 rejections in the Office Action mailed 11 May 2021.
With regards to the closest prior art of record Pogorski et al. (US 6,221,456 B1):  The indicated prior art, while providing for --an insulating core material--; does not provide any disclosure or teachings for a person to have made --the retaining mechanism be defined by ground particles of glass spheres that are adhered to the plurality of insulating glass spheres--.  (In the instant case, the allowable subject matter pertains to "the retaining mechanism being ground particles of glass spheres, said ground particles being adhered to the plurality of insulating glass spheres".)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Pogorski with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Pogorski in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781